DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 5-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 2004/0089015) in view of Kanazawa (US 4,932,215).

Regarding claim 1, Knight teaches a heating, ventilation, and/or air conditioning (HVAC) system (1, Fig. 1, see paragraph [0020]), comprising: 
a cooling circuit (see the circuit between 2, 6, 16, and 12 in Fig. 1, as noted in terms of refrigerant flow in paragraph [0021]) including a condenser (6, Fig. 1, see paragraph [0021]), a compressor (2, Fig. 1, see paragraph [0021]), an evaporator (12, Fig. 1, see paragraph [0021]), and a three-way valve (29, Fig. 1, see paragraph [0026]), 
wherein the HVAC system is configured to circulate refrigerant through the cooling circuit in a cooling operating mode (see paragraph [0021] which describes the cooling mode); 
a reheat circuit (26, Fig. 1, see paragraph [0024]) including a reheat heat exchanger (32, Fig. 1, see paragraph [0025]), the compressor, the evaporator, and the three-way valve (the circuit can be defined to extend between 26, 16, 12, and 2), wherein the HVAC system is configured to circulate refrigerant through the reheat circuit in a reheat operating mode (see paragraph [0026] which describes the reheat circuit); 

a control system (see paragraph [0021] which notes a controller that is not shown in the drawings) configured to send a first signal to the three-way valve to switch the HVAC system between the cooling operating mode and the reheat operating mode (see paragraphs [0026]-[0027] which notes the controller sends a signal to the three-way valve 29 to switch modes).
Knight does not specifically teach that the control system is configured to send a second signal to the recovery valve of the HVAC system to recover refrigerant from the cooling circuit at a subsequent time based on the first signal to maintain pressure in the condenser prior to the subsequent time. The Examiner notes that Knight does teach a signal is sent to the recovery valve of the HVAC system to recover refrigerant from the cooling circuit (see paragraph [0026] which notes the controller sending a signal to open 62), and while Knight does not specify that this signal is at a subsequent time based on the first signal, there are only two possibilities of when the signal is sent to the recovery valve. Namely, this signal can only be sent at the same time as sending the first signal to switch modes or after. 
However, Kanazawa teaches a control for multi-air conditioner system (Kanazawa, Title) which features setting a time corresponding to a period of recovery control for recovering refrigerant by controlling the opening degree of a control valve during the recovery operation (Kanazawa, col. 2, lines 55-65), wherein the recovery control is executed at a time interval after the start of a heating operation (Kanazawa, col. 4, lines 1-15). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight with the teaching of opening the recovery valve at a subsequent time after switching operation modes, as taught by 

Regarding claim 5, Knight as modified teaches the HVAC system of claim 1, wherein the control system is configured to switch the HVAC system from the cooling operating mode to the reheat operating mode prior to sending the second signal (met through the combination with Kanazawa as noted in the rejection of claim 1 above). 

Regarding claim 6, Knight as modified teaches the HVAC system of claim 1, wherein the recovery circuit extends from a first location along the cooling circuit upstream of the condenser and downstream of the three-way valve relative to a refrigerant flow through the cooling circuit (see Annotated Fig. A below, see paragraph [0021] which describes fluid flow in cooling mode) and to a second location along the cooling circuit upstream of the compressor relative to the refrigerant flow (see Annotated Fig. A, below and paragraph [0021] which describes fluid flow in the cooling mode).  

    PNG
    media_image1.png
    925
    1104
    media_image1.png
    Greyscale

Regarding claim 7, Knight as modified teaches the HVAC system of claim 1, comprising an additional recovery circuit (Knight, 50, Fig. 1, see paragraph [0024]) extending between the reheat heat exchanger and the compressor (Knight, see Fig. 1 which shows 50 between the reheat heat exchanger 32 and the compressor 2) and including an additional recovery valve (Knight, 52, Fig. 1, see paragraph [0025]) configured to be actuated based on the second signal (Knight, see paragraph [0027] which notes that 52 is actuated based on a signal that is analogous to the second signal claimed), 
wherein the HVAC system is configured to switch from the reheat operating mode to the cooling operating mode in response to the first signal (Knight, see paragraph [0027] where the signal to change operation modes is analogous to the first signal).

Regarding claim 8, Knight as modified teaches the HVAC system of claim 7, wherein the recovery circuit extends from a first location along the reheat circuit upstream of the reheat heat exchanger and downstream of the three-way valve relative to a refrigerant flow through the reheat circuit (see Annotated Fig. B below, see paragraph [0026] which describes fluid flow in reheat mode) and 
to a second location along the reheat circuit upstream of the compressor relative to the refrigerant flow (see Annotated Fig. B below, see paragraph [0026] which describes fluid flow in reheat mode).  

    PNG
    media_image2.png
    730
    1102
    media_image2.png
    Greyscale


Regarding claim 9, Knight as modified teaches the HVAC system of claim 1, wherein the control system is configured to send the second signal after a time delay calculated based on a time associated with the first signal (met through the combination with Kanazawa as Knight already teaches a first signal to switch operation modes, per paragraphs [0026]-[0027], and 
Knight as modified does not teach that the time delay is generally between about one second and about thirty seconds.  However, the claimed time delay is merely a result-effective variable, the general conditions of which are recognized by the prior art. Namely, the claim requires a certain period of time that the time delay comprises. Since Knight as modified teaches a time delay (see Kanazawa which teaches a time delay of 5 or 10 minutes per col. 4, lines 1-15), it is not considered inventive or patentability distinguishable to determine an optimum or application specific range for the length of the time delay. Further, the Examiner notes that Applicant’s disclosure notes that the time delay can be between 1 second to 10 minutes (see paragraph [0022] in Applicant’s published specification), which is sufficed by Knight as modified. 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight as modified with a time delay between one second and thirty seconds, in order to assess how this time delay benefits the recovery operation. 

Regarding claim 10, Knight as modified teaches the HVAC system of claim 1, wherein the control system is configured to send the second signal after a time delay calculated based on a time associated with the first signal (met through the combination with Kanazawa as Knight already teaches a first signal to switch operation modes, per paragraphs [0026]-[0027], and Kanazawa teaches a time delay for initiating recovery after changing operation modes, per col. 4, lines 1-15). 

Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight as modified with a time delay between five seconds and sixty seconds, in order to assess how this time delay benefits the recovery operation. 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Kanazawa, as applied to claim 1, further in view of Peterson (US 5,266,020).

Regarding claim 2, Knight as modified teaches the HVAC system of claim 1, but does not teach that the control system includes a time delay relay configured to execute a time delay and to send the second signal to the recovery valve after the time delay.  
Peterson teaches a control means which includes a controller (Peterson, Fig. 3, see col. 3, lines 27-35) which includes a time delay relay (Peterson, 49, Fig. 3, see col. 3, lines 27-35) for maintaining a valve to be in an open position for a predetermined time (Peterson, claim 5). It 

Regarding claim 4, Knight as modified teaches the HVAC system of claim 2, wherein the time delay relay is integral to a main controller of the control system (Peterson, 49, Fig. 3, see col. 3, lines 27-35 which notes the control unit shown in Fig. 3 is integral with the time relay). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Kanazawa and Peterson, as applied to claim 2, further in view of Wenzel (US 8,517,018).

Regarding claim 3, Knight as modified teaches the HVAC system of claim 2, but does not teach that the time delay relay is external to a main controller of the control system. The Examiner notes that the time relay can only be external or internal to the main controller in order to functionally work in the HVAC system. Wenzel teaches a time delay control can be realized as a mechanical function or the logic may be part of an electronic controller (Wenzel, see col. 8, lines 49-51). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight as modified with a time delay relay that is external to a main controller, as taught by Wenzel, as it would be obvious to try in order to assess how positioning the time delay relay external to the main controller effects the desired control function. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Kanazawa, as applied to claim 18, further in view of Ares (US 4,711,094 – provided by Applicant in the IDS).

Regarding claim 19, Knight as modified teaches the HVAC system of claim 18, but does not teach operating such that a first pressure within the cooling circuit is generally equal to or greater than a second pressure within the reheat circuit prior to the three-way valve switching from the cooling operating mode to the reheat operating mode.  
Ares teaches a reverse heat reclaim coil (Ares, Title) with equalizing of pressure between the reheat coil and the refrigeration system (Ares, 35, Fig. 1, see col. 4, lines 9-14) in order to preventing hammering. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight as modified, with the equalizing of pressure between the reheat circuit and the cooling circuit, as taught by Ares, in order to prevent hammering (Ares, col. 4, lines 9-14). 

Regarding claim 20, Knight as modified teaches the HVAC system of claim 18, but does not teach operating such that a first pressure within the cooling circuit is generally equal to or less than a second pressure within the reheat circuit prior to the three-way valve switching from the reheat operating mode to the cooling operating mode.  
Ares teaches a reverse heat reclaim coil (Ares, Title) with equalizing of pressure between the reheat coil and the refrigeration system (Ares, 35, Fig. 1, see col. 4, lines 9-14) in order to preventing hammering. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight as modified, with the equalizing of pressure between the . 

Claims 11-18, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Kanazawa, as applied to claim 18, further in view of Ares (US 4,711,094 – provided by Applicant in the IDS).

Regarding claim 11, Knight teaches a control system (see paragraph [0021] which notes a controller that is not shown in the drawings, further see Fig. 3, paragraph [0018] which notes a control method) for a heating, ventilation, and/or air conditioning (HVAC) system (1, Fig. 1, see paragraph [0020]), wherein the control system comprises: 
a three-way valve (29, Fig. 1, see paragraph [0026]) configured to actuate to direct refrigerant through a cooling circuit (see the circuit between 2, 6, and 12 in Fig. 1) of the HVAC system in a cooling operating mode (see paragraph [0027]) and through a reheat circuit (26, Fig. 1, see paragraph [0024]) of the HVAC system in a reheat operating mode (see paragraph [0026]); 
a recovery valve (62, Fig. 1, see paragraph [0024]) configured to actuate to direct refrigerant from the cooling circuit to a recovery circuit (60, Fig. 1, see paragraph [0024], further see paragraph [0026] which notes the actuation of 62) of the HVAC system; and 
a controller (see paragraph [0021] which notes a controller that is not shown in the drawings) configured to: send a first signal to actuate the three-way valve to switch between the cooling operating mode and the reheat operating mode (see paragraphs [0026]-[0027] which notes the controller sends a signal to the three-way valve 29 to switch modes).- 28 -18-0754-US (JOCI:0649)

The Examiner notes that Knight does teach a signal is sent to the recovery valve of the HVAC system to recover refrigerant from the cooling circuit (see paragraph [0026] which notes the controller sending a signal to open 62), and while Knight does not specify that this signal is at a subsequent time based on the first signal, there are only two possibilities of when the signal is sent to the recovery valve. Namely, this signal can only be sent at the same time as sending the first signal to switch modes or after. 
However, Kanazawa teaches a control for multi-air conditioner system (Kanazawa, Title) which features setting a time corresponding to a period of recovery control for recovering refrigerant by controlling the opening degree of a control valve during the recovery operation (Kanazawa, col. 2, lines 57-65), wherein the recovery control is executed at a time interval after the start of a heating operation (Kanazawa, col. 4, lines 1-15). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight with the teaching executing a time delay after sending a first signal and sending a signal to actuate the recovery valve after the time delay, as taught by Kanazawa, as there are only two possibilities of when the recovery valve is opened with the switching of operation modes (i.e. either at the same time of switching or shortly after switching modes) thus making the combination obvious to try to one of ordinary skill in the art, in order to assess the benefits a time delay in opening the recovery valve has on the HVAC system.


Regarding claim 12, Knight as modified teaches the control system of claim 11, wherein the controller is configured to determine the time delay based on one or more operator inputs (see Kanazawa, claim 5 which notes that the time delay is predetermined, and suffices as an operator input as the operator has to predetermine and input the time delay either manually or through program logic), or one or more operating conditions of the HVAC system, or both (these limitations are not required as the claim is claimed in the alternative).  

Regarding claim 13, Knight as modified teaches the control system of claim 11, comprising an additional recovery valve (Knight, 52, Fig. 1, see paragraph [0025]) configured to actuate (Knight, see paragraph [0027] which notes that 52 is actuated) to direct refrigerant from the reheat circuit of the HVAC system to an additional recovery circuit (Knight, 50, Fig. 1, see paragraph [0024]).  

Regarding claim 14, Knight as modified teaches the control system of claim 13, wherein the controller is configured to send the second signal to actuate the additional recovery valve (Knight, see paragraph [0027] which notes that 52 is actuated based on a signal that is analogous to the second signal claimed), after execution of the time delay (met through the combination with Kanazawa).  

Regarding claim 15, Knight as modified teaches the control system of claim 13, wherein the controller is configured to maintain the additional recovery valve in a closed position during operation of the HVAC system (Knight, see paragraph [0026] where the additional recovery valve 52 is closed). The Examiner notes that “the recovery valve, or both” is not required as the claim is claimed in the alternative.  

Regarding claim 16, Knight as modified teaches the control system of claim 11, wherein the controller is configured to calculate the time delay for execution based on a time associated with the first signal (met through the combination as Knight requires a first signal to switch operation modes per paragraphs [0026]-[0027], and Kanazawa teaches a time delay associated with changing of operation modes per the rejection of claim 11 above, see motivation to combine above).  

Regarding claim 17, Knight as modified teaches the control system of claim 11, wherein the recovery circuit extends from a first location along the cooling circuit upstream of a condenser and downstream of the three-way valve relative to a refrigerant flow through the cooling circuit (see Annotated Fig. A below, see paragraph [0021] which describes fluid flow in 

    PNG
    media_image1.png
    925
    1104
    media_image1.png
    Greyscale

Regarding claim 18, Knight teaches a heating, ventilation, and/or air conditioning (HVAC) system (1, Fig. 1, see paragraph [0020]), comprising: 
a cooling circuit (see the circuit between 2, 6, and 12 in Fig. 1) including a condenser (6, Fig. 1, see paragraph [0021]), a compressor (2, Fig. 1, see paragraph [0021]), an evaporator (12, Fig. 1, see paragraph [0021]), and a three-way valve (29, Fig. 1, see paragraph [0026]), wherein the HVAC system is configured to circulate refrigerant through the cooling circuit in a cooling operating mode (see paragraphs [0021] and [0027]); 

a first recovery circuit (60, Fig. 1, see paragraph [0024] extending between the condenser and the compressor (see Fig. 1, see paragraph [0024]) and including a first recovery valve (see Fig. 1, see paragraph [0024]); 
a second recovery circuit (Knight, 50, Fig. 1, see paragraph [0024]) extending between the reheat heat exchanger and the compressor (see Fig. 1) and including a second recovery valve (Knight, 52, Fig. 1, see paragraph [0025]); and 
a control system (see paragraph [0021] which notes a controller that is not shown in the drawings) configured to send a first signal to the three-way valve to switch the HVAC system between the cooling operating mode and the reheat operating mode (see paragraphs [0026]-[0027] which notes the controller sends a signal to the three-way valve 29 to switch modes).
Knight does not teach that the control system is configured to subsequently send a second signal to the first recovery valve or to the second recovery valve to recover refrigerant from the cooling circuit or from the reheat circuit, respectively, after a time delay calculated based on the first signal to maintain a pressure in the condenser during the time delay, wherein the control system is an external control system communicatively coupled to a main control system of the HVAC system.  
The Examiner notes that Knight does teach a signal is sent to the first recovery valve of the HVAC system to recover refrigerant from the cooling circuit (see paragraph [0026] which 
However, Kanazawa teaches a control for multi-air conditioner system (Kanazawa, Title) which features setting a time corresponding to a period of recovery control for recovering refrigerant by controlling the opening degree of a control valve during the recovery operation (Kanazawa, col. 2, lines 57-65), wherein the recovery control is executed at a time interval after the start of a heating operation (Kanazawa, col. 4, lines 1-15). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight with the teaching of opening the recovery valve at a subsequent time after switching operation modes, as taught by Kanazawa, as there are only two possibilities of when the recovery valve is opened with the switching of operation modes (i.e. either at the same time of switching or shortly after switching modes) thus making the combination obvious to try to one of ordinary skill in the art, in order to assess the benefits a time delay in opening the recovery valve has on the HVAC system.
Knight as modified does not teach wherein the controller is an external controller configured to be coupled to a main controller of the HVAC system. Brykalski teaches an HVAC system (Brykalski, Title, Abstract) which utilizes a controller which is connected to an external control system (Brykalski, paragraph [0083]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight as modified, with an external controller that is coupled to a main controller of the HVAC system, as taught by Brykalski, in order to enhance the ability of the system to achieve a desired operating condition (Brykalski, paragraph [0083]).

Regarding claim 21, Knight as modified teaches the HVAC system of claim 18, but does not teach that the three-way valve is configured to switch the HVAC system between the cooling operating mode and the reheat operating mode in less than two seconds based on receiving the first signal.  
However, the claimed time delay is merely a result-effective variable, the general conditions of which are recognized by the prior art. Namely, the claim requires a certain period of time that the time delay comprises. Since Knight as modified teaches a time delay (see Kanazawa which teaches a time delay of 5 or 10 minutes per col. 4, lines 1-15), it is not considered inventive or patentability distinguishable to determine an optimum or application specific range for the length of the time delay. Further, the Examiner notes that Applicant’s disclosure notes that the time delay can be between 1 second to 10 minutes (see paragraph [0022] in Applicant’s published specification), which is sufficed by Knight as modified. 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Knight as modified with switching modes in less than two seconds, in order to assess how this time delay benefits the recovery operation. 

Regarding claim 22, Knight as modified teaches the HVAC system of claim 18, wherein the time delay is greater than or equal to two seconds (see Kanazawa which teaches a time delay of 5 or 10 minutes per col. 4, lines 1-15 and suffices the claim).  

Regarding claim 23, Knight as modified teaches the HVAC system of claim 18, wherein the time delay is generally between two seconds and ten minutes (see Kanazawa which teaches a time delay of 5 or 10 minutes per col. 4, lines 1-15 and suffices the claim). 

Regarding claim 24, Knight as modified teaches the control system of claim 11, wherein the controller is configured to determine the time delay based on one or more operating conditions of the HVAC system, and wherein the one or more operating conditions comprises a relative lengths of the cooling circuit and the reheat circuit (Kanazawa, col. 2, lines 55-65 which notes the time delay is based on a continuation time of the operation which is analogous to the lengths of the circuits). 

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments begin by addressing the 112b rejections made in the previous office action. Applicant asserts the amendment overcomes the rejections. The Examiner agrees and the rejections have been withdrawn. 
Remainder of Applicant’s arguments are directed to the 103 rejections made in the previous office action. Applicant asserts that Knight as modified does not teach the amendments to claim 1 and 18. The Examiner has considered the argument to claim 1 and respectfully disagrees as the amendment to claim 1 is simply intended use limitations, and since the structure and control of claim 1 is met by the combination, the combination is capable of using the time delay to maintain pressure. Regarding the amendments to claim 18, the amendment required a 
Applicant further argues the motivation to combine Knight in view of Kanazawa. Applicant asserts that the motivation provided is a mere conclusory statement which fails to cite any evidence as why the combination is obvious. The Examiner fully disagrees as the motivation is rooted in an obviousness of the possibilities presented to one of ordinary skill such that they can only open the valve when switching modes or after, these two possibilities allow one of ordinary the reasoning to assess a time delay in opening the valve after switching modes to assess its benefits. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEL N BABAA/            Examiner, Art Unit 3763                                                                                                                                                                                         
/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763